UNPUBLISHED

UNITED STATES COURT OF APPEALS
               FOR THE FOURTH CIRCUIT


READY TRANSPORTATION,                 
INCORPORATED,
               Plaintiff-Appellant,
                v.
MILITARY TRAFFIC MANAGEMENT
COMMAND; KENNETH PRIVRATSKY,
Major General, Commanding
General of Military Traffic
Management Command; WILLIAM S.
COHEN, Secretary of Defense;
SHIRLEY HANSON; PATTY MALONEY;                  No. 02-2075
DOES 1-5,
              Defendants-Appellees,
               and
DOES 1 THROUGH 50,
                        Defendants.


UNITED STATES OF AMERICA,
                            Movant.
                                      
           Appeal from the United States District Court
        for the Eastern District of Virginia, at Alexandria.
                  T. S. Ellis, III, District Judge.
                         (CA-02-601-A)

                     Argued: October 30, 2003

                     Decided: January 22, 2004

    Before LUTTIG, WILLIAMS, and KING, Circuit Judges.
2       READY TRANSPORTATION v. MILITARY TRAFFIC MANAGEMENT
Affirmed by unpublished per curiam opinion.



                            COUNSEL

ARGUED: Timothy Charles Riley, LAW OFFICE OF TIMOTHY C.
RILEY, Pasadena, California, for Appellant. Steven E. Gordon,
Assistant United States Attorney, Alexandria, Virginia, for Appellees.
ON BRIEF: Jay Donald Majors, FRIED, FRANK, HARRIS,
SHRIVER & JACOBSON, Washington, D.C., for Appellant. Paul J.
McNulty, United States Attorney, Alexandria, Virginia, for Appel-
lees.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).



                             OPINION

PER CURIAM:

   Ready Transportation, Incorporated ("RTI") appeals from the dis-
trict court’s order dismissing its claims against the Military Traffic
Management Command ("MTMC") and MTMC officials Patty
Maloney and Shirley Hanson. RTI’s complaint, filed in the Eastern
District of Virginia on May 30, 2002, alleges tort claims stemming
from MTMC’s temporary debarment of RTI from eligibility to trans-
port freight for the Department of Defense (the "DOD").1 For the rea-
sons explained below, we affirm.

    1
   RTI’s complaint alleges claims pursuant to the Federal Tort Claims
Act (the "FTCA"), 28 U.S.C. §§ 1346(b), 2671-80, and Bivens v. Six
Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388
(1971).
       READY TRANSPORTATION v. MILITARY TRAFFIC MANAGEMENT                   3
                                      I.

   RTI is an over-the-road commercial motor carrier that transports
goods in interstate commerce.2 In 1993, RTI obtained the approval of
MTMC, the Army subcommand responsible for coordinating the
DOD’s freight transportation, to compete for hauling contracts. To be
eligible to haul freight for the DOD, MTMC required RTI to execute
and comply with a hazardous materials transportation agreement (the
"HAZMAT Agreement").

   The HAZMAT Agreement, executed on September 19, 1996,
required that RTI obtain and maintain a satisfactory safety rating with
the Department of Transportation (the "DOT").3 HAZMAT Agree-
ment ¶ 7.a. Incorporating MTMC Regulation 15-1, the HAZMAT
Agreement also authorized MTMC to immediately revoke RTI’s eli-
gibility to bid on DOD hauling contracts if RTI failed to obtain and
maintain a satisfactory safety rating. Id. at ¶ 1. Furthermore, the HAZ-
MAT Agreement empowered MTMC to debar RTI by placing it on
"nonuse" status for unsatisfactory performance or for violating the
terms of the agreement.4 Id. at ¶ 15.
  2
     Because we are reviewing the dismissal of claims under Federal Rule
of Civil Procedure 12(b)(6), our factual recitation is presented in the light
most favorable to the nonmoving party (i.e., RTI). Franks v. Ross, 313
F.3d 184, 192 (4th Cir. 2002).
   3
     Paragraph 7.a. of the HAZMAT Agreement provides that "[s]afety
ratings which are ‘unsatisfactory,’ ‘unconditional,’ ‘insufficient informa-
tion,’ or ‘not rated’ will not be accepted." This list includes all safety rat-
ings other than a rating of "satisfactory." A satisfactory safety rating
under DOT regulations "is based on the degree of compliance with the
safety fitness standard for motor carriers." 49 C.F.R. § 385.5. To meet
this standard, the motor carrier must demonstrate that it has adequate
safety management controls in place that ensure compliance with appli-
cable safety requirements to reduce the risk associated with, among other
things, the transportation of hazardous materials; commercial driver’s
license standard violations; and the inadequate inspection, repair, and
maintenance of vehicles. Id. (providing safety fitness standard); see also
id. § 385.7 (factors considered in determining safety rating).
   4
     Under the HAZMAT Agreement, RTI acknowledged "the Govern-
ment’s right to revoke approval, declare ineligible, nonuse, or disqualify
4      READY TRANSPORTATION v. MILITARY TRAFFIC MANAGEMENT
   When RTI entered into the HAZMAT Agreement in 1996, it had
not acquired a safety rating from the DOT. Nevertheless, for the next
four years RTI regularly hauled freight, including hazardous materi-
als, for the DOD. In March, 2000, one of RTI’s competitors notified
MTMC that RTI did not have a satisfactory DOT safety rating, and
the competitor asserted that RTI should be disqualified from bidding
on DOD hauling contracts. As a result, MTMC confirmed that RTI,
as well as seventeen other carriers that the DOD utilized to haul its
freight, had been operating without the required DOT safety rating.
MTMC then retained a private safety inspector, Consolidated Safety
Services, Inc. ("Consolidated"), to perform inspections on eight of the
unrated carriers, including RTI. The inspections were carried out by
Consolidated, and RTI failed to secure a satisfactory safety rating.

    MTMC officials Patty Maloney and Shirley Hanson coordinated
with Consolidated in conducting these inspections. RTI alleges that
Maloney and Hanson deliberately failed to notify RTI that it did not
receive a satisfactory safety rating from Consolidated, and that their
failure to promptly notify it of the results of the inspection precluded
it from remedying its safety deficiencies prior to being placed on non-
use status.5

the carrier [RTI] for . . . noncompliance with the terms of this Agreement
. . . ." HAZMAT Agreement ¶ 15 (emphasis added). MTMC defines non-
use as:
    the act of excluding a carrier from participating in the DOD
    freight, personal property, or passenger transportation programs
    for reasons such as . . . operational or administrative deficiencies
    or violations pertaining to requirements necessary to participate
    in DOD transportation programs[,] . . . as opposed to specific
    incidences of unsatisfactory performance. The period of nonuse
    will last until the carrier furnishes evidence that the conditions
    causing the nonuse status have been remedied or removed.
MTMC Reg. 15-1.3.c. "Any nonuse status shall be effective immedi-
ately." Id. at 15-1.6.b.
   5
     Pursuant to the DOT regulations pertaining to inspections, freight car-
riers that fail an inspection but which nonetheless satisfy certain criteria
are accorded a reasonable time to remedy identified safety deficiencies
       READY TRANSPORTATION v. MILITARY TRAFFIC MANAGEMENT                5
   On September 22, 2000, James Gilmore, the Chief of MTMC’s
Carrier Service Division, notified RTI that it was being placed on
nonuse status until it could satisfy the HAZMAT Agreement by
securing a satisfactory DOT safety rating. Although analogous in
many ways to a DOT safety inspection, MTMC would not accept the
inspection conducted by Consolidated as a substitute for a DOT
inspection. RTI remained on nonuse status for almost two months,
until November 14, 2000, when it acquired a satisfactory DOT safety
rating. RTI alleges that, because it was ineligible to haul freight for
the DOD during this period, it suffered losses totalling $490,809.

   In 2000, RTI commenced this civil action against, among others,
MTMC, Maloney, and Hanson.6 RTI alleges that its temporary debar-
ment deprived it of various property interests guaranteed by law. Spe-
cifically, in RTI’s FTCA claim against MTMC, it asserts that MTMC
interfered with its property interests by failing to provide it with
notice and an opportunity to remedy identified or perceived safety
deficiencies prior to its debarment. See 28 U.S.C. §§ 1346(b), 2671-
80 (creating waiver of sovereign immunity for actions alleging tor-

before being stripped of their eligibility to transport freight. 49 C.F.R.
§§ 385.11, 385.13, 385.17. The safety inspection at issue in this case was
not a DOT inspection and, at the time of the Consolidated inspection, the
HAZMAT Agreement governed MTMC’s contractual obligations to
RTI. Thus, the DOT regulations concerning notice and an opportunity to
remedy deficiencies prior to debarment are inapplicable here.
  6
    On October 12, 2000, RTI filed an application for a Temporary
Restraining Order ("TRO") in the Central District of California, seeking
to be removed from nonuse status. The next day RTI filed a complaint
in that court, alleging, inter alia, that various unnamed government
employees had violated RTI’s constitutional rights. By order dated Octo-
ber 17, 2000, the court denied RTI’s request for a TRO. Thereafter, on
October 25, 2000, the parties stipulated to a transfer of venue to the East-
ern District of California.
   On September 13, 2001, RTI filed an FTCA administrative claim with
the DOD. The next month, on October 19, 2001, RTI amended its com-
plaint in the Eastern District of California to include its FTCA allega-
tions. By order of April 29, 2002, that court transferred the matter to the
Eastern District of Virginia. The DOD denied the FTCA claim on May
8, 2002, and on May 30, 2002, RTI filed a second amended complaint.
6     READY TRANSPORTATION v. MILITARY TRAFFIC MANAGEMENT
tious conduct). In the alternative, RTI invokes the Bivens doctrine,
alleging that Maloney and Hanson intentionally denied RTI its proce-
dural due process rights under the Fifth Amendment. See Bivens, 403
U.S. 388 (recognizing cause of action against federal officials for vio-
lation of constitutional rights).

  On July 2, 2002, MTMC, Maloney, and Hanson filed a joint
motion to dismiss pursuant to Rule 12(b)(6) of the Federal Rules of
Civil Procedure. The court conducted a hearing on August 16, 2002,
and, in ruling from the bench, explained that RTI’s claims were not
cognizable under either the FTCA or Bivens. An order dismissing the
Complaint was issued later that day. RTI has filed a timely notice of
appeal, and we possess jurisdiction pursuant to 28 U.S.C. § 1291.

                                  II.

   We review de novo the dismissal of a complaint for failure to state
a claim upon which relief can be granted. Franks v. Ross, 313 F.3d
184, 192 (4th Cir. 2002). A motion to dismiss, made pursuant to Rule
12(b)(6), "should not be granted unless it appears certain that the
plaintiff can prove no set of facts which would support its claim and
would entitle it to relief." Mylan Labs., Inc. v. Matkari, 7 F.3d 1130,
1134 (4th Cir. 1993). In considering a Rule 12(b)(6) motion, "the
court should accept as true all well-pleaded allegations and should
view the complaint in a light most favorable to the plaintiff." Id.

                                  III.

                                  A.

   We first assess whether the district court erred in dismissing RTI’s
FTCA claim. As a general proposition, the United States may not be
sued without its consent, and its consent must be unequivocally mani-
fested in the plain language of a statute. Lane v. Pena, 518 U.S. 187,
192 (1996). It follows that, "[t]o sustain a claim that the Government
is liable for awards of monetary damages, the waiver of sovereign
immunity must extend unambiguously to such monetary claims." Id.
(citing United States v. Nordic Vill., Inc., 503 U.S. 30, 33-34, 37
(1992)). Pursuant to the FTCA, "[t]he United States shall be liable,
      READY TRANSPORTATION v. MILITARY TRAFFIC MANAGEMENT              7
. . . relating to tort claims, in the same manner and to the same extent
as a private individual under like circumstances." 28 U.S.C. § 2674.
Section 1346(b) of Title 28 vests jurisdiction over FTCA claims in the
district courts, but only "under circumstances where the United States,
if a private person, would be liable to the claimant in accordance with
the law of the place where the act or omission occurred." Id.
§ 1346(b) (emphasis added).

   RTI’s FTCA claim alleges that it was deprived of property interests
in violation of the procedural due process guarantees of the Fifth
Amendment. The district court, ruling that the FTCA does not provide
a remedy for constitutional torts, dismissed the FTCA claim. In these
circumstances, we agree. Although we have recognized that sovereign
immunity may be waived, we have accepted the general proposition
that "because the ‘law of the place’ encompasses state law, but not
federal law, a federal constitutional tort cannot provide the source of
law under the FTCA." Williams v. United States, 242 F.3d 169, 175
(4th Cir. 2001) (citing F.D.I.C. v. Meyer, 510 U.S. 471, 478 (1994)
("Indeed, we have consistently held that § 1346(b)’s reference to the
‘law of the place’ means law of the State — the source of substantive
liability under the FTCA.")).

   In other words, as made explicit by its text, the FTCA’s limited
waiver of sovereign immunity extends no farther than the limits of
private tort liability. 28 U.S.C. § 2674. Because the basis for such lia-
bility must be the law of the state in which the act or omission
occurred, a claim based exclusively on federal law may not be
invoked under the Act. See Washington v. Drug Enforcement Admin.,
183 F.3d 868 (8th Cir. 1999) (holding Fourth, Fifth, and Fourteenth
Amendment violations stemming from DEA search cannot be reme-
died through FTCA because state law cannot create liability for viola-
tion of federal constitutional rights). Because there is no waiver of
immunity for claims of federal constitutional violations by federal
officials under the FTCA, RTI’s assertion of a Fifth Amendment vio-
lation is not cognizable under the FTCA and was properly dismissed.

   Our analysis of the FTCA, however, does not end with our consid-
eration of RTI’s alleged constitutional assertions. In dismissing RTI’s
FTCA claim, the district court also recognized that, even if it con-
strued the claim as asserting the common law tort theories of "inter-
8      READY TRANSPORTATION v. MILITARY TRAFFIC MANAGEMENT
ference, negligent interference, or interference with prospective
contractual relations," RTI’s tort claim would nonetheless be barred
by § 2680(h) of the FTCA. Section 2680(h) specifically forecloses
claims brought under the FTCA "arising out of . . . interference with
contract rights." 28 U.S.C. § 2680(h); see also Selland v. United
States, 966 F.2d 346, 347 (8th Cir. 1992) ("A claim for interference
with contractual relations is not within the scope of the FTCA.").
Thus, as the district court properly recognized, even if we assume that
RTI has alleged a claim for tortious interference with its contractual
relationships, that claim was properly dismissed.

                                    B.

   We next turn to RTI’s contention that the district court erred in dis-
missing its Bivens claim against Maloney and Hanson. In so ruling,
the court concluded that a due process claim was not properly alleged
because the HAZMAT Agreement did not mandate that RTI be given
notice and an opportunity to remedy safety deficiencies prior to being
placed on nonuse status. Moreover, the court held that RTI was pre-
cluded from utilizing a Bivens remedy because Congress had pro-
vided alternative statutory remedies for its alleged due process claim.
Lastly, the court determined that Maloney and Hanson were entitled
to qualified immunity. On appeal, RTI takes issue with each of the
court’s conclusions.

   Under the Fifth Amendment, "[n]o person shall be . . . deprived of
life, liberty, or property, without due process of law . . . ." U.S. Const.
amend. V. The Supreme Court has held that a cause of action and a
damages remedy can be implied under the Constitution when the Due
Process Clause is contravened. Davis v. Passman, 442 U.S. 228
(1979) (extending Bivens to provide remedy for alleged violation of
equal protection because of gender discrimination by Congressman in
terminating petitioner’s employment). As explained below, we agree
with the district court that a due process violation has not been alleged
here.

   The HAZMAT Agreement, which required that RTI obtain and
maintain a satisfactory safety rating with the DOT as a prerequisite
to transporting freight for the DOD, forecloses RTI’s Bivens claim.
Because RTI failed to obtain a satisfactory safety rating from the
      READY TRANSPORTATION v. MILITARY TRAFFIC MANAGEMENT             9
DOT, MTMC was authorized under the HAZMAT Agreement to
revoke RTI’s eligibility to bid on DOD hauling contracts and to
immediately place RTI on nonuse status. First, RTI was placed on
nonuse status for its failure to have a satisfactory DOT safety rating
— not because it failed the Consolidated inspection. Second, the
HAZMAT Agreement, which RTI bargained for and entered into, did
not obligate MTMC to notify RTI of safety deficiencies following a
non-DOT inspection, such as the one conducted by Consolidated.
Finally, the HAZMAT Agreement did not accord RTI the opportunity
to remedy safety deficiencies prior to being placed on nonuse status.
Instead, it required RTI to obtain a satisfactory safety rating in order
to be eligible to transport freight for the DOD, and it provided the
remedy for failure to acquire such a rating (i.e., immediately being
placed on nonuse status). Accordingly, Maloney and Hanson could
not have denied RTI its right to notice, or its right to be accorded an
opportunity to remedy safety deficiencies, prior to being placed on
nonuse status. RTI simply did not enjoy any such rights under the
HAZMAT Agreement. Consequently, RTI’s Bivens claim was appro-
priately dismissed.7

                                  IV.

  Pursuant to the foregoing, we affirm the ruling of the district court.

                                                           AFFIRMED
  7
   Because a Bivens remedy is not available to RTI, we need not reach
the issues of whether, in these circumstances, a Bivens remedy is pre-
cluded by the availability of alternative remedies or whether Maloney
and Hanson are entitled to qualified immunity.